UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             3/19/20
OLUSEYI ADENIJI,
               Plaintiff,
                                                        18-CV-761 (PAE) (BCM)
       -against-
                                                        ORDER
NEW YORK STATE COMPTROLLER
OFFICE,
               Defendant.

BARBARA MOSES, United States Magistrate Judge.

        In light of the ongoing national public health emergency, the status conference scheduled
for April 9, 2020, at 11:00 a.m., will be conducted telephonically. At that time, the parties shall
call into the below teleconference:

       Call in number:        888-557-8511
       Access Code:           7746387

       The Clerk of Court is respectfully directed to mail a copy of this Order to plaintiff.

Dated: New York, New York
       March 19, 2020
                                              SO ORDERED.



                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
